Citation Nr: 0314048	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of lead 
exposure.

2.  Entitlement to service connection for a skin disorder on 
the right arm.


REPRESENTATION

Appellant represented by:	John Stevens Berry


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active naval service from May 1987 to August 
1992.  He was discharged after a second period of active duty 
from March 1995 to June 1997 for bad conduct.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2001, the Board remanded the issues of entitlement 
to service connection for a back disorder, residuals of lead 
exposure, a skin disorder on the right arm, and stomach 
disorders, including esophagitis and chronic gastritis; and 
entitlement to a compensable rating for decreased sensation 
in the right arm, to the RO for additional development.  In a 
January 2003 rating decision, the RO granted service 
connection for dyspepsia, reflux disease, and hiatal hernia 
and assigned a 10 percent disability rating effective October 
28, 1997; granted service connection for mechanical back 
strain and assigned a 10 percent disability rating effective 
October 28, 1997; and granted a 20 percent rating for right 
upper extremity tingling and numbness, effective October 28, 
1997.  Service connection for residuals of lead exposure and 
a skin disorder on the right arm remained denied.  

The veteran did not disagree with the ratings assigned for 
his stomach disorders and his back disorder.  Hence, the 
grant of service connection for these disabilities is 
considered a full grant of the benefit sought on appeal and 
these issues are no longer in appellate status.  Furthermore, 
in a February 2003 statement, the veteran reported that he 
was satisfied with the 20 percent rating assigned for right 
upper extremity tingling and numbness and he wished to 
withdraw his appeal on this issue.  See 38 C.F.R. § 20.204 (A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  Accordingly, the 
only issues that remain before the Board are the two listed 
on the initial page of this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The medical evidence shows that the veteran does not have 
any residual disability associated with exposure to lead in 
service; and blood tests show no lead accumulation or 
poisoning.  

3.  The medical evidence shows that the veteran's currently 
diagnosed eczematous dermatitis of the right hand is not due 
to lead exposure; and it unrelated to any other incident in 
service.  


CONCLUSIONS OF LAW

1.  Residuals of lead exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A skin disorder on the right arm was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, VA letters to the veteran and the 
Board's remand, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in the August 2001 
remand, the Board informed the veteran of the enactment of 
the VCAA, and in a January 2003 supplemental statement of the 
case, the new regulations were outlined for the veteran and 
he was informed that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately the 
veteran's responsibility to submit any private records.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the VA 
assistance shall include a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  His service medical records and 
private medical reports are included in the record.  VA 
outpatient treatment reports are in the file, he was afforded 
the necessary VA examinations, and medical opinions were 
obtained.  The veteran was also provided the opportunity to 
present testimony at a personal hearing before the 
undersigned at the RO in March 2001.  There is no indication 
of any other pertinent evidence that has not been obtained.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or link between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability due to that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Residuals of Lead Exposure

The veteran has alleged that he was exposed to airborne lead 
concentrations on the firing range while he was stationed in 
Iceland from 1990 to 1992.  He used respirators at that time, 
but he was given specific documentation to continue to watch 
out for blood lead exposure.  At a personal hearing before 
the undersigned at the RO in March 2001, he testified that he 
was not sure whether or not he had any symptoms that might be 
related to this exposure.  

Service medical records do show that the veteran was exposed 
to lead.  However, upon VA examination in January 2002, the 
veteran denied any history of infection, shortness of breath, 
chest pain, transfusions, bone marrow transplants, or any 
other end organ pathology.  Clinical evaluation was 
unremarkable.  There was no swelling of the extremities, no 
evidence of any pallor, and no significant physical findings.  
The examiner concluded that the veteran did not have any 
residual disability as a result of his exposure to lead in 
service, and there was no lead accumulation or poisoning in 
his blood.  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Exposure to lead is not 
a disability under VA standards.  Hence, without clear 
residual disability that resulted from the exposure to lead 
in service, there is no valid claim.  
To the extent that the veteran offers his own statements to 
demonstrate that he has residual disability as a result of 
his lead exposure in service, the Board notes that, as a 
layperson the veteran is not capable of opining on matters 
requiring medical knowledge, such as medical causation or 
medical diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion is not sufficient to 
establish service connection for residuals of lead exposure.  

B.  Skin Disorder on the Right Arm

The veteran has also asserted that he has a skin disorder on 
his right arm that is due to either his exposure to lead in 
service or to his arm injury in service.  At his hearing in 
March 2001, he testified that he injured his right arm in 
service when a bomb dropped on it.  He was also exposed to 
lead.  He denied any skin problems before he entered service.  

Upon VA skin examination in January 2002, the veteran gave a 
history of lead exposure in service consistent with his 
testimony before the Board.  He complained of red, rough, 
scaly skin on his right hand and arm which he had been 
experiencing for the past couple of years.  He had the 
problem in the summer and winter months; and it was 
unaffected by the weather.  He tried topical lotions without 
success.  Clinical evaluation revealed verrucous plaque with 
areas of excoriation over the dorsum of the fourth and fifth 
metacarpal joint of the right hand.  There were also red, 
rough, and scaly patches on the hand and fingers.  The 
impression was a low-grade eczematous dermatitis with some 
dryness of the right hand, and a large verruca over the 
dorsum of the right hand.  The examiner concluded that these 
conditions were not likely to be related to any lead exposure 
or to any injury in service.  It was most likely wart-related 
and was induced by a virus.  

Based on this evidence, the Board concludes that service 
connection for a skin disorder on the right hand may not be 
granted.  As discussed above, the VA examiner concluded that 
the veteran's currently diagnosed skin disorder on the right 
arm was not related to his exposure to lead in service, or 
due to an injury he sustained in service.  The veteran has 
not presented any competent medical evidence to the contrary.  
Furthermore, continuity of symptomatology has not been 
demonstrated since the veteran's discharge from service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must be denied.  
See Gilbert, supra.  

Again, to the extent that the veteran is understandably 
concerned and offers his own statements to demonstrate that 
his currently diagnosed skin disability on the right arm may 
be due to either lead exposure or the arm injury in service, 
he is not capable as a lay person of opining on matters 
requiring medical knowledge, such as medical causation.  See 
Routen, supra.  Therefore, his opinion alone is not 
sufficient to establish service connection for the claimed 
disability.  


ORDER

Service connection for residuals of lead exposure is denied.

Service connection for a skin disorder on the right arm is 
denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

